ITEMID: 001-22320
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2002
DOCNAME: JAVANMARDI and AHMADI v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, Mrs Marjan Javanmardi and Mr Ahad Ahmadi, are Iranian nationals, who were born in 1972 and 1968 respectively and live in Umeå, Sweden. They are represented before the Court by Ms L. Isaksson, a lawyer practising in the same town.
The applicants left Iran and arrived in Sweden on 14 April 1999 with a visa authorising them to remain in Sweden for 30 days. On 18 May 1999 they applied for political asylum and a residence permit, invoking the following circumstances. The first applicant had, as a midwife at the Iranian Navy Muslim Hospital in Shiraz, carried out an illegal abortion at the hospital on a friend of hers, who was unmarried and politically active. For a few years the applicants had supported this friend financially in her political activities. The friend held views which were close to those of the Moujahadin and obtained help from the applicants for the printing of a political publication. As the first applicant’s superior found out about the abortion she was reported to the police. Allegedly, she was arrested and detained for 48 hours. She claims that she was beaten during that period. She was released on bail following the payment of a large sum by her father. Both applicants then left Iran for Sweden. Thereafter, the security guards visited her parents’ home on several occasions and looked for her at the hospital and at the university where she had obtained her degree. Her father was interrogated for 5 hours by the police in order to obtain information about her whereabouts.
This was not the first time the applicants had sought entry into Sweden. The first applicant had unsuccessfully applied for a visa once in 1996, once in 1997 and once again in 1998. The second applicant applied twice in 1993, but without success. A further application for a visa had been rejected in 1994 but a second application made in the same year had been granted. The second applicant applied for a residence permit in order to settle with his mother and brothers and sisters. The application was rejected. He avoided returning to Iran but, following his arrest on suspicion of shop lifting, he was expelled in November 1994. His applications for a visa in 1996 and 1997 were rejected.
On 19 November 1999 the National Immigration Board (Statens invandrarverk) refused the applicants’ above-mentioned application of 18 May 1999 for asylum and residence in Sweden and ordered their expulsion to Iran. The couple were prohibited from re-entering Sweden for 2 years. The National Immigration Board observed that the first applicant did not appear to have been of significant interest to the Iranian authorities since the couple had left Iran lawfully with passports issued in their own names. The couple only applied for asylum 5 weeks after arriving in Sweden. The applicants had never been active in any political party or organisation. While they asserted that they had contributed financially to the printing of a political publication, they were not able to identify the party or organisation, nor the contents of the publication. Nor had they claimed that the Iranian authorities knew of this. Although abortion was illegal in Iran, it was a frequent occurrence and was seldom pursued by the Iranian authorities and prosecution could be avoided by paying bribes. In any event, the offence in question was only liable to punishment by fines or imprisonment. An appeal by the applicants to the Aliens Appeals Board (Utlänningsnämnden) was rejected on 22 December 2000.
The applicants then requested a fresh examination of their application by the Aliens Appeals Board, claiming that the first applicant suffered from a psychotic health condition, which had its background in her experience in Iran. She had been treated at a psychiatric hospital in November and was readmitted on 29 December 2000. The applicants relied on a medical certificate of 2 January 2001, which stated that the first applicant had had psychological problems over the past six months. She described herself as being persecuted and monitored by Iranian spies and had given a strong impression that she was suffering from anxiety and desperation, with a paranoid psychotic character. She had hallucinated in particular about her superior at the hospital who had reported her to the police. On the whole, she displayed unequivocal psychotic symptoms which could have been caused by stress and pressures and was in need of acute psychiatric care. Her condition pointed to a distinct risk of suicide. The doctor recommended that the first applicant continue to undergo psychiatric care and advised against burdensome transportation. On 19 January 2000 the first applicant was discharged as she was no longer considered suicidal and since her husband could look after her.
On 29 January 2001 the Aliens Appeals Board rejected the renewed request, finding that neither the information in the medical certificate nor the other material submitted in the case were of such a character as to warrant granting the couple a residence permit on humanitarian grounds.
On 1 February 2001 the applicants lodged an application complaining that, if expelled to Iran, the first applicant would risk the death penalty, corporal punishment, torture and other forms of ill-treatment and detention. Her mental health was such that expulsion would violate Article 3. Moreover, they requested the Court to indicate to the Swedish authorities not to execute the order to expel them to Iran.
On 4 February 2001 the first applicant was again committed to the psychiatric ward on her husband’s initiative since she was suffering from a depressive psychosis.
On 16 February 2001 the parties were informed that the acting President had decided not to grant the Rule 39 request with respect to the husband and was not minded to apply Rule 39 with respect to the wife in the absence of more specific documentary evidence in support of her account about the abortion, her detention, the payment of bail by her father or the proceedings (investigation/charges) against her.
In response, the applicants submitted two statements dated 9 and 12 February 2001 by Professor J. Hjärpe of the Department of Religious History, Section of Islamology, at the University of Lund, Sweden. They also supplied a medical certificate dated 5 February 2001. According to the medical certificate, the first applicant’s condition had worsened despite being given appropriate medication. When examined on 4 February she was found to be autistic and suffering from hallucinations. She was also deeply depressed. In conclusion, the Chief Doctor stated that the patient suffered from an illness of a depressive nature with strong psychotic symptoms. Despite treatment with adequate medication, her condition had lately worsened. The patient was in need of care at a closed psychiatric ward and was at great risk of committing suicide. New forms of treatment were being considered beginning with electro-treatment, which needed to be carried out urgently.
On 8 March 2001 the first applicant was diagnosed as suffering from severe depression. She was found to be in a therapy-resistant condition and required continuing specialist care. There was an imminent risk of suicide but, thanks to her husband, it was possible to treat her as an outpatient. She was last discharged on 23 March 2001.
On 12 April 2001 the Chamber considered the above Rule 39 request with respect to the first applicant, Mrs Marjan Javanmardi. The Chamber found it desirable to continue the deliberations at a later date and, to this end, decided to apply provisionally Rule 39 until its next meeting to be held on 3 May 2001. On the latter date the Chamber rejected the Rule 39 request with respect to the first applicant.
